Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 4-10, 13-16, and 19-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 10, and 16 were amended. Claim(s) 2-3, 11-12, and 17-18 were cancelled. Claim(s) 4-9, 13-15, and 19-20 were left as original or previously presented. Claim(s) 1, 4-10, 13-16, and 19-20 are currently pending and have been examined. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September, 14, 2021, has been entered.

Response to Arguments 
Claim Rejections - 35 USC § 103
	Applicant's arguments filed September 14, 2021, have been fully considered but they are not persuasive.
Applicant argues on page(s) 10-12, that the recited prior art references do not disclose a display that includes “a set of at least two distinct graphical visualizations and each…visualization is associated with a respective seat occupancy detail. As an initial matter, In re Morris, stated that the PTO is not required to interpret claims in the same manner as an infringement suit. But rather we apply the verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (also, see, MPEP 2111). It is important to note that the features upon which applicant relies (i.e., distinct graphical visualizations for each of the passenger’s seat occupancy, see applicant’s argument on page 11 ) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner, respectfully, notes that applicant’s claims merely require that one passengers information be displayed on a graphical display, which, at least two graphical visualizations associated with a seat occupancy detail (e.g., so at least two seat occupancy details) be displayed, unlike, in applicant’s proposed arguments and specification paragraph 0058 and Fig. 4 that requires multiple passenger information (e.g., at least three) be displayed for more than one passenger. Furthermore, it’s important to note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA arguendo, Hun (KR 10-1674480B1), teaches displaying not only the remaining stations, which, is the number of remaining stations for a passenger but also the destination for a passenger (i.e., set of two distinct graphical visualizations associated with a respective seat occupancy detail), see page 6 “Also, at least one display…,” thus the graphical display provides at least two distinct graphical visualizations that are associated with a respective seat occupancy data. Examiner, respectfully, suggest applicant consider one possible amendment by amending the limitations to recite “…two or more passengers…,” “creating a set of distinct graphical visualizations for the two or more passengers, wherein the set includes three or more distinct graphical visualizations and each distinct graphical visualization is associated with each of the seat occupancy details for the two or more passengers,” “updating the seating chart for the transit venue based on each of the received seat occupancy details of the two or more passengers,” and “displaying the seating chart for the transit venue on a computing device, wherein the displayed seating chart for the transit venue includes the or each of the seat occupancy details for the two or more passengers.” Such amendment seems to be supported by applicant’s specification paragraph(s) 0058 and Fig. 4 (e.g., other paragraphs and Fig(s). may also provide support). Therefore, applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6-8, 10, 13, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokatly (US 2013/0231965) in view of Grant (US 2014/0125355) and further in view of Lee (US 2016/0337453) and further in view of Hun (KR 10-1674480B1) and further in view of Changzhou (CN105469623A) and further in view of Hilton (US 2011/0313821).
Regarding Claim 1, Tokatly, teaches a computer-implemented method for managing seat occupancy details of one or more passengers, comprising: 
Receiving seat occupancy details of the one or more passengers associated with one or more seats, 
Wherein the received seat occupancy details of the one or more passengers comprise the following: 

Retrieving a seating chart for a transit venue from a database. (Claim 2)(Tokatly teaches that the vehicle management extension is able to obtain (i.e., retrieve) first occupancy and second occupancy data from a data-repository (i.e., database). Examiner, respectfully, notes that the retrieving and updating step(s)/function(s) do not necessarily have to be performed in the order as claimed by the applicant. These step(s) and functions can come after the other proceeding step(s)/function(s), see MPEP 2111.01(II)
Transmitting the received seat occupancy details of the one or more passengers. (Paragraph(s) 0140-0142)(Tokatly teaches that when a passenger either sits down or gets up (i.e., change in seat occupancy details) then a database will be updated, which, will then be transmitted to the drivers’ command and control screen) 
Creating a set of distinct graphical visualizations for one or more passengers. (Paragraph(s) 0178-0179); and (Fig. 6, 602, 604, 604)(Tokatly teaches that the control screen will display information about the seats, such as destination information and occupancy information i.e., seat occupancy details). Tokatly, also, teaches that the display will use a striped circle and text information in regards to destination information will be displayed on a screen (i.e., a set of distinct visualizations). The striped circles will indicate occupied or reserved seats on the bus and an empty circle will be used to show available seats, along with text information for the amount of individuals that will exit on the next destination (i.e., set of distinct graphical visualizations for one or more passengers). Examiner, respectfully, notes that the seating chart can include shaded seats and text information about the number of customers that will be dropped off at a next stop (i.e., set of distinct visualizations). Examiner, further, notes that based on BRI that the distinct visualization can include shades of color, a pattern, an animation, some text, a hover effect, a graphic, and any other distinct visualization that is known, thus the above citations can read on this limitation)
wherein the set includes at least two distinct graphical visualizations and each distinct graphical visualization is associated with a respective seat occupancy detail of the one or more passengers. (Paragraph(s) 0178-0179); and (Fig. 6, 602, 604, 606)(Tokatly teaches that a graphical interface that includes occupancy and destination information (i.e., seat 
Updating the seating chart for the transit venue based on the received seat occupancy details of the one or more passengers. (Paragraph(s) 0137-0138 and (Tokatly teaches that the data base will then be updated after receiving the event. Tokatly, further, teaches that the number of free seats in the  database will be updated, which, will then update the seating screen of the driver)
Displaying the seating chart for the transit venue, on a computing device. (Paragraph(s) 0138 and 0178-0179)(Fig. 6)(Tokatly teaches that after the database is updated the drive will receive on their control screen the current status of the bus. The control screen will display occupancy information of the seats, total passengers, and the number of passengers that will broad and depart at the next stop. Examiner, further, notes that the vehicle management extension device consist of a computer and/or mobile phone, as taught in paragraph 0070. Examiner, also, notes that the control screen displays the bus available seats and occupied or reserved seats (i.e., seat chart))
Wherein the displayed seating chart for the transit venue includes the set of distinct graphical visualizations associated with the one or more seats. (Paragraph0179); and (Fig. 6, 602, 604, 604)(Tokatly teaches that the control screen will display information about the seats, such as destination 
	With respect to the above limitation(s): while Tokatly teaches a vehicle system that can receive first and second occupancy data, which, can include occupied and unoccupied seat information and destination information.  The system will then update a database of passenger seat occupancy information, which, will be sent to a drivers display screen. Tokatly, further, teaches that the driver screen will display the current status seat occupancy, which, will include the number of passengers, the number of passengers that will broad, destination information for a passenger, and depart at the next stop. The driver display screen can also display the available and occupied seats and/or reserved seats on the bus, which, is displayed showing a display chart with text and different shaded seat icons.  To the extent, that Tokatly doesn’t suggest displaying a set of at least two graphical visualizations for associated with a respective seat occupancy see Hun below. However, Tokatly, doesn’t explicitly teach that a passenger’s phone will communicate with an associated seat, which, the information will be provided 
	But, Grant in the analogous art of validating seat occupancy on a transit vehicle, teaches 
Receiving seat occupancy via a user device associated with the one or more passengers that communicates with an associated passenger seat. (Paragraph(s) 0015-0016, 0077-0078, and 0095)(Grant teaches a transit vehicle that consist of seats that include multiple sensors, which, one of those sensors are a NFC tag. Grant, further, teaches that a passenger’s portable communications device utilizing NFC can communicate with the NFC controller of the seat. When the portable device is brought within a certain proximity of the seat it will verify a ticket code for the user and update the occupancy status for that seat (i.e., user device associated with the one or more passengers that communicates with an associated passenger seat). Grant, also, teaches that after the portable device has provided the code to the seat controller then the seat controller will output a visual display of occupancy state(s) for each of the seats to the transit crew (i.e., receiving seat occupancy), see paragraph 0095) 
Seat occupancy details of the one or more passengers comprise no checked-in status of the one or more passengers. (Paragraph(s) 0015, 0095, and 0098)(Grant teaches that a visual graphic seating chart will be displayed that will consist of seats that are not occupied but are reserved (i.e., no checked-in status). Examiner, further, notes that after the portable device has provided the code to the seat controller then the seat controller will output a visual display of occupancy state(s) for each of the seats to the transit crew (i.e., receiving seat occupancy), see paragraph 0095))
Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for. (Paragraph(s) 0095-0096 and 0100)(Grant teaches that a conductor (i.e., ticket collector) can carry a portable device that will receive the occupancy data. The conductor’s portable device will display the occupancy status of each seat in real-time, which, will identify the seats occupied where a ticket has been validated (i.e., paid for). Examiner, respectfully, notes that the conductor’s display can be color coded (i.e., distinct visualization) or some other visual/graphical indicia will be displayed for the different occupancy states (i.e., alert). Examiner, also, notes that a ticket is valid if the passenger is occupying the correct seat based on the ticket purchase, see paragraph(s) 0080 and 0082)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system, which, will display shaded seat icons and text for a 
	With respect to the above limitation(s): Grant teaches a transit vehicle that has multiple seats that have NFC tags attached. A passenger is able to communicate with the seat via the user mobile device, which, a code will be presented to the seat controller then the seat controller will output a visual display of occupancy state(s) on a conductors display. Grant, also, teaches that the conductor’s portable device will receive the data and display validated seats and unoccupied but reserved seat information by either color coded or visual/graphical displays. The validated seats of the passengers are the seats that have been purchased. To the extent that Tokatly and Grant do not teach suggest displaying a set of at least two graphical visualizations for associated with a respective seat occupancy and  “Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for,” see the below rejection of Hun and Hilton below, respectively. However, Tokatly and Grant, do not explicitly teach passenger status occupancy information that includes origination, time until destination, number of remaining stops until reaching a 
	But, Lee in the analogous art of checking occupancy information for each seat on a train, teaches seat occupancy details of the one or more passengers comprise the following: origination information of the one or more passengers and time until destination of the one or more passengers. (Paragraph(s) 0129-0130)(Lee teaches that a seat management server is able to provide a device with passenger occupancy information that indicates various passengers and their expected time until exiting at their destination (i.e., time until destination of the one or more passengers) and where a passenger boarded a subway train (i.e., origination) by communicating with a device of the passenger. Examiner, further, notes that the device can display various shades with patterns related to the exit times, see Fig. 11C (i.e., distinct visualization)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system and displaying the passenger information on a display using shaded icons and text of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated and unoccupied but reserved seat information for passengers, which, will be displayed using color coded visualization of Grant by incorporating the teachings of determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination, which, will be displayed using shaded visual patterns of Lee, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to 
	With respect to the above limitation(s): Lee teaches a transit system that is able to provide a device with seat availability information that includes origination information and times for when a passenger will reach their destination. To the extent that Tokatly, Grant, and Lee do not disclose displaying a set of at least two graphical visualizations for associated with a respective seat occupancy and  “Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for,” see the below rejection of Hun and Hilton below, respectively. However, Tokatly, Grant, and Lee do not explicitly teach passenger status occupancy information that includes a number of remaining stops until reaching a destination, and missed destination information for a passenger will be displayed using graphical visualizations.
	But, Hun in the analogous art of providing available seat information to user and other people on a transit system, teaches 
seat occupancy details of the one or more passengers comprise the following: number of remaining stops until destination of the one or more passengers and missed destination of the one or more passengers. (Page 2 “According to an embodiment of the present invention, when a destination… and According to an aspect of the present invention, there is provided an information processing….”; Page 5 “Referring to Fig. 2, the input unit…,” “The receiving unit 320 can receive…,” “The calculating unit 330 may compare the destination…,” and 
wherein the set includes at least two distinct graphical visualizations and each distinct graphical visualization is associated with a respective seat occupancy detail of the one or more passengers. (Page 2, “According to an embodiment of the present invention, when a destination...,” Page 5, “At least one display terminal 100 may be a terminal capable of communicating with… and “Also, the at least one display terminal 100 may be provided so as…,” Page 6, “Also, at least one display terminal may display not only….”)(Hun teaches that a display will provide the destination of a user (i.e., destination information) and the  associated with a respective seat occupancy detail of the one passenger))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system, which, will be displayed of Tokatly,  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, and determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, by incorporating the teachings of a seat occupancy data to include the remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station, which, the display will provide the number of remaining stations  and text of the destination on the display of Hun, with the motivation to help awake passengers that are tired or unable to recognize their stations and provide station information to passengers, which, in turn will prevent unauthorized 
	With respect to the above limitation(s): Hun teaches a transit system that is able to display destination and remaining stations to passengers and other people to help awake passengers that have missed their destination. To the extent that Tokatly, Grant, Lee, and Hun do not disclose “Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for,” and “seat occupancy details of the one or more passengers comprise the following: missed destination of the one or more passengers,” see the below rejection(s) of Hilton and Changzhou.
	But, Changzhou in the analogous art of providing missed stop information to a flight attendant, teaches seat occupancy details of the one or more passengers comprise the following: missed destination of the one or more passengers (Paragraph(s) 0008, 0018, and 0048)(Changzhou teaches a touch screen arranged on a seat, which, includes a collection module that includes a ticket reader. Changzhou, further, teaches that that the passenger is able to provide ticket information via the ticket reader. The system will then notify a flight attendant to check a passenger’s seat if it is detected that the passenger has failed to exit the train at the next station (i.e., missed destination of the passenger). Examiner, further, notes that the display screen will show subtitles (i.e., distinct visualization), paragraph 0047)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system that will be displayed using shaded icons of Tokatly, a 
	With respect to the above limitation(s): Changzhou teaches a passenger scanning a ticket on a display screen, which, the system will then notify the flight attendant that a passenger has not exited at a station destination. To the extent that Tokatly, Grant, Lee, Hun, and Changzhou do not disclose “Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for,” see the below rejection(s) of Hilton.
	But, Hilton in the analogous art of detecting passengers that have paid the correct transit fare, teaches alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for. (Paragraph(s) 0052-0053); and (Claim(s) 1, 2, and 11)(Hilton teaches a system that will allow a conductor to monitor which passengers have paid the correct fare or those that have not paid. The system can provide this information to a conductor using a display or an audio signal generated by a loudspeaker, which, will indicate which passengers have paid the correct fare. Examiner, respectfully, notes that different the passengers can be displayed with different color icons based on their payment status (i.e., distinct visualization), see paragraph(s) 0047) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun, and a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a station and notifying flight attendant to check a passenger’s seat that has not exited at a station of Changzhou by incorporating the teachings of allowing a conductor to monitor passengers that have either paid or not paid and providing this information to a conductor either by visual display or audio sound of Hilton, since the claimed invention is providing some teaching, suggestion, or 
	
Regarding Claim 4, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1. 
However, Tokatly et al./Grant/Lee/Hun, doesn’t explicitly teach receiving an alert when the one or more passengers associated with the one or more seats do not exit upon reaching the destination information associated with the one or more seats. 
	But, Changzhou in the analogous art of providing missed stop information to a flight attendant, teaches seat occupancy details of the one or more passengers comprise the following: missed destination of the one or more passengers (Paragraph(s) 0008, 0018, and 0048)(Changzhou teaches a touch screen arranged on a seat, which, includes a collection module that includes a ticket reader. Changzhou, further, teaches that that the passenger is able to provide ticket information via the ticket reader. The system will then notify a flight attendant to check a passenger’s seat if it is detected that the passenger has failed to exit the train at the next station (i.e., missed destination of the passenger))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, 

Regarding Claim 6, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1. 
However, Tokatly/Grant/Lee/Hun, do not explicitly teach sending an alert, to the one or more passengers associated with the one or more seats, that a destination associated with the one or more seats is approaching. 
But, Changzhou in the analogous art of providing occupancy seat information for transit passenger, teaches sending an alert, to the one or more passengers associated with the one or more seats that a destination associated with the one or more seats is approaching. (Paragraph(s) 0022)(Changzhou teaches that when a 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, and  a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun by incorporating the teachings of seat touch screen providing an alert to the passenger that they are about to arrive at their destination station of Changzhou, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the work efficiency of the flight attendants by reducing the workload of checking tickets and providing passengers with convenient services. (Changzhou: Paragraph 0024)

Regarding Claim 7, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 6. 
	While Hilton teaches an alert that can be visual and audio via a loudspeaker. However, Tokatly/Grant/Lee/Hun, doesn’t explicitly teach wherein the alert to the one or more passengers may comprise any one or more of the following: a mobile push message,  a mobile text message, a flashing light associated with the one or more seats of the one or more passengers, a vibration from the one or more seats of the one or more passengers, a message on a screen associated with the one or more seats of the one or more passengers, and an audible message from a speaker associated with the one or more seats of the one or more passengers. 
	But, Changzhou in the analogous art of providing occupancy seat information for transit passenger, teaches wherein the alert to the one or more passengers may comprise any one or more of the following: a mobile push message,  a mobile text message, a flashing light associated with the one or more seats of the one or more passengers, a vibration from the one or more seats of the one or more passengers, a message on a screen associated with the one or more seats of the one or more passengers, and an audible message from a speaker associated with the one or more seats of the one or more passengers.  (Paragraph 0022)(Changzhou teaches that a reminder will be provide to the passenger seat by vibrating the seat for 10 seconds (i.e., vibration from the one or more seats) and a touch screen of the seat will show captions and voice prompts (i.e., a message on a screen near the one or more seats))


	Regarding Claim 8, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1 and determining that the one or more seats, within the seating chart for the transit venue, are occupied by one or more passengers based on weight sensors contained within the one or more seats. (Paragraph 0176)(Tokatly teaches weight sensors for sensing the weight exerted on the seat of a bus, which, will be used to determine if a person is currently seated (i.e., occupied) on the seat)

	Regarding Claim 10, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches a computer program product, comprising a tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method (Paragraph(s) 0060-0061, 0065, and 0070); and (Claim 29)(Tokatly teaches multiple storage devices (i.e., tangible storage device), which, consist of a processor and instructions used to execute a ticket booking system), the method comprising:
Receiving seat occupancy details of the one or more passengers associated with one or more seats, via a user device associated with the one or more passengers that communicates with an associated passenger seat, via a wireless receiver associated with the one or more seats. (See, relevant rejection of Claim 1(a))
Wherein the received seat occupancy details of the one or more passengers comprise the following: origination information of the one or more passengers, destination information of the one or more passengers, time until destination of the one or more passengers, number of remaining stops until destination of the one or more passengers, missed destination of the one or more passengers, and no checked-in status of the one or more passengers. (See, relevant rejection of Claim 1(b))
Alerting a ticket collector that the one or more seats associated with the one or more passengers has paid for. (See, relevant rejection of Claim 1(c)
Retrieving a seating chart for a transit venue from a database. (See, relevant rejection of Claim 1(d))
Transmitting the received seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(e))
Creating a set of distinct graphical visualizations for one or more passengers. (See, relevant rejection of Claim 1(f))
wherein the set includes at least two distinct graphical visualizations and each distinct graphical visualization is associated with a respective seat occupancy detail of the of the one or more passengers. (See, relevant rejection of Claim 1(g))
Updating the seating chart for the transit venue based on the received seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(h))
Displaying the seating chart for the transit venue on a computing device, wherein the displayed seating chart for the transit venue includes the set of distinct graphical visualizations associated with the one or more seats. (See, relevant rejection of Claim 1(i))

Regarding Claim 13, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 10 and receiving an alert when the one or more passengers associated with the one or more seats do not exit upon reaching the destination information associated with the one or more seats. (See, relevant rejections of Claim(s) 4 and 10)

	Regarding Claim 15, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 10 and sending an alert, to the one or more passengers associated with the one or more seats, that a destination associated with the one or more seats is approaching. (See, relevant rejection(s) of Claim(s) 6 and 10) 

	Regarding Claim 16, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches a computer system, comprising: 
One or more computer devices each having one or more processors and one or more tangible storage devices. (Paragraph(s) 0065 and 0071)(Tokatly teaches a mobile device with a processor and memory)
A program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions (Paragraph(s) 0060-0061 and 0065)(Tokatly teaches a mobile device with one or more processors with computer programmable instructions configured to execute operations) for:
Receiving seat occupancy details of the one or more passengers associated with one or more seats, via a user device associated with the one or more passengers that communicates with an associated passenger seat, via a wireless receiver associated with the one or more seats. (See, relevant rejection of Claim 1(a))
Wherein the received seat occupancy details of the one or more passengers comprise the following: origination information of the one or more passengers, destination information of the one or more passengers, time until destination of the one or more passengers, number of remaining stops until destination of the one or more passengers, missed destination of the one or more passengers, and no checked-in status of the one or more passengers. (See, relevant rejection of Claim 1(b))
Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for. (See, relevant rejection of Claim 1(c))
Retrieving a seating chart of a transit venue from a database. (See, relevant rejection of Claim 1(d))
Transmitting the received seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(e))
Creating a set of distinct graphical visualizations for the one or more passengers. (See, relevant rejection of Claim 1(f))
wherein the set includes at least two distinct graphical visualizations and each distinct graphical visualization is associated with a respective seat occupancy detail of the one or more passengers. (See, relevant rejection of Claim 1(g))
Updating the seating chart for the transit venue based on the seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(g))
Displaying the seating chart for the transit venue on a computing device, wherein the displayed seating chart for the transit venue includes the set of distinct graphical visualizations associated with the one or more seats.  (See, relevant rejection of Claim 1(h))

Regarding Claim 19, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 16 and receiving an alert when the one or more passengers associated with the one or more seats do not exit upon reaching the destination information associated with the one or more seats. (See, relevant rejection(s) of Claim(s) 4 and 16)

Claim(s) 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokatly (US 2013/0231965) in view of Grant (US 2014/0125355) and Lee (US 2016/0337453) and Hun (KR 10-1674480B1) and Changzhou (CN105469623A) and Hilton (US 2011/0313821) and further in view of Simon (EP 3012794).
Regarding Claim 5, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1.
receiving a social media sentiment of the one or more passengers associated with the one or more seats. 
But, Simon in the analogous art of a train system retrieving several passengers’ social media service messages, teaches receiving a social media sentiment of the one or more passengers associated with the one or more seats. (Paragraph(s) 0004-0005 and 0022-0026)(Simon teaches that several passengers can send messages to a social media service. The passengers can send various quality messages about the train to the social media service. The train will be able to retrieve the message, which, allows the train to determine if the passengers are more or less content on broad of the train. Examiner, respectfully, notes that the passengers are able to post personal mood while on the train on twitter, which, the system will analysis if the passenger is content or discontent on the train ride) 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun, a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a 

Regarding Claim 14, Tokatly/Grant/Lee/Hun/Changzhou/Hilton/Simon, teaches all the limitations as applied to Claim 10 and receiving a social media sentiment of the one or more passengers associated with the one or more seats. (See, relevant rejection(s) of Claim(s) 5 and 10)

Regarding Claim 20, Tokatly/Grant/Lee/Hun/Changzhou/Hilton/Simon, teaches all the limitations as applied to Claim 16 and receiving a social media sentiment of the one or more passengers associated with the one or more seats. (See, relevant rejection(s) of Claim(s) 5 and 16) 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokatly (US 2013/0231965) in view of Grant (US 2014/0125355) Lee (US 2016/0337453) and Hun (KR 10-1674480B1) and Changzhou (CN105469623A) and Hilton (US 2011/0313821), as applied to Claim 1, and further in view of Grunfeld (US .

Regarding Claim 9, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1 and 
Controlling one or more light emitting diodes (LEDs) associated with the one or more seats based on the seat occupancy details of the one or more passengers. (Paragraph(s) 0167 and 0170)(Tokatly teaches a processor that controls a LED, which, is used for receiving signals from a sensor when a passenger leaves a bus. Examiner, respectfully, notes that the LED is on a passenger seat that is used to determine if a seat is reserved or available) 

 


	With respect to the above limitation(s): while Tokatly teaches a LED that is controlled by a processor that is able to determine the occupancy data of a passenger’s seat on a bus. However, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, do not explicitly teach that the LED will designate a color for when a passenger isn’t checked-in, destination information, social media sentiment(s), and a missed destination of a passenger. 
	But, Grunfeld in the analogous art of displaying seat occupancy, teaches wherein a first designated color corresponds to a no checked-in status of the one or more passengers associated with the one or more seats. (Paragraph(s) 0015 and 0027)(Grunfeld teaches a unit that is able to display on a display screen occupied or non-occupied seats on an airplane. The system will display occupied seats as red and un-occupied seats as green. Examiner, respectfully, notes that an agent is able to detect fraud or abuse by checking the number of tickets sold against the seats that are occupied or unoccupied to determine the number of attendees that do not belong (i.e., checked-in))
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit 
	With respect to the above limitation(s): while Grunfeld teaches a display screen that shows that if seats are occupied then the screen will be red. And if the seats are un-occupied then the seats will be green. Grunfeld, further, teaches that an agent is able to check the seats against a count system to make sure the attendees belong on the vehicle.  However, Tokatly, Grant, Lee, Hun, Changzhou, Hilton, and Grunfeld, do not explicitly teach that the LED will designate a color for when a passengers 
	But, Chun in the analogous art of mass transit systems, teaches wherein a second designated color corresponds to a destination information of the one or more passengers associated with the one or more seats. (Paragraph(s) 0173-0174)(Chun teaches a graphics or video display on a train that will show its passengers the next station (i.e., destination information) for transferring between trains. Examiner, respectfully, notes that the video and graphics video will be color-coded for the respective station platform)
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun, a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a station and notifying flight attendant to check a passenger’s seat that has not exited at a station of Changzhou, allowing a conductor to monitor passengers that have either paid or not paid and providing this information to a conductor either by visual display or audio sound of Hilton, and  displaying occupied or non-occupied seats as red and/or green of 
	With respect to the above limitation(s): while Chun teaches a display that will show its passengers the next station for transferring for passengers, which, will be color-coded.  However, Tokatly, Grant, Lee, Hun, Changzhou, Hilton, Grunfeld, and Chun, do not explicitly teach that the LED will designate a color for when a passengers social media sentiment(s), and a missed destination of a passenger.
	But, Constantinides in the analogous art of emotional mapping using visualization, teaches wherein a third designated color corresponds to a social media sentiment of the one or more passengers associated with the one or more seats. (Paragraph(s) 0166 and 0171)(Constantinides teaches a display that will provide various colors to positivity and/or negativity emotions of users. The system will provide a “red,” color for being happy or “blue,” for being unhappy. Examiner, respectfully, notes that the retrieves user data from Facebook or Twitter (i.e., social media)) 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger 
	With respect to the above limitation(s): while Constantinides teaches a display that will show positive and negative user emotions based on various color codes depending on the users emotion. Constantinides, further, teaches that this information will be pulled from twitter or Facebook.  However, Tokatly, Grant, Lee, Hun, Changzhou, Hilton, Grunfeld, Chun, and Constantinides, do not explicitly teach that the LED will designate a color for when a passengers a missed destination of a passenger.
	But, Tumayan et al. in the analogous art of displaying an indication color for a user missing a train, teaches wherein a fourth designated color LEDs corresponds to a missed destination of the one or more passengers associated with the one or more seats. (Column 6, Lines 59-66); (Column 14, Lines 29-45)(Tumayan et al. teaches a system that will inform a user traveler when a time duration is less than or equal to zero, which, informs the traveler they have missed their departure. Tumayan et al., further, teaches that if the time is less than or equal to zero then the indication status will display ‘Red,’ on a user’s display device)
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun, a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a station and notifying flight attendant to check a passenger’s seat that has not exited at a station of Changzhou, allowing a conductor to monitor passengers that have either paid or not paid and providing this information to a conductor either by visual display or audio sound of Hilton, displaying occupied or non-occupied seats as red and/or green of Grunfeld, a color-coded graphics or video display of Chun, and displaying various colors based on user emotions through social media of Constantinides, by incorporating the teachings of an color-coded indication status display for a passenger missing a stop of Tumayan et al., since the prior art provides the teaching, suggestion, or motivation in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Here’s All the Information Cabin Crew Can See About You on Their iPads When You Fly,” by Cailey Rizzo, October 08, 2019, (hereinafter Crew). Crew teaches that flight cabin crew are able to identify passengers with a tight connection on their airlines. The crew will be able to see passenger satisfaction information as well as seat information for the passenger. Examiner, respectfully, notes that the prior art date fails to beat applicants priority date. 
“How does a flight attendant know your birthday? Big data playing bigger role as airlines personalize service,” by Lauren Zumback, July 15, 2018, (hereinafter flight). Flight teaches that flight carriers are giving flight agents and flight attendants more access to customer data. Flight, further, teaches that the data available are flight details such a passengers connecting flight, date of birth, and frequent flyer status. Flight, also, teaches that the system is trying to include passenger preferences such as food or drink. 
“Here’s What Your Flight Cabin Crew Can See On Their iPads,” by Gilbert Ott, July 3, 2020, (hereinafter Cabin). Cabin teaches cabin crew can see on their iPads, iPhones or other mobile device passenger information. Cabin, further, teaches that an app ‘Passenger+,” is installed on the cabin crew device(s). The app will inform the cabin crew of passengers missed connections, elite status milestones, customer experience issues, passenger PNR and ticket type. Examiner, respectfully, notes that the prior art date fails to beat applicants priority date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/B.A.H./           Examiner, Art Unit 3628                                                                                                                                                                                             
/GEORGE CHEN/           Primary Examiner, Art Unit 3628